IN THE
                        TWELFTH COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                           FOR THE STATE OF TEXAS
                                ____________________________

                                 No. 12-22-00168-CV
                          Lazy W Conservation District,
                                  APPELLANT
                                      V.

                                    ARLIS A. JONES,
                                      APPELLEE
                               _____________________________

                              ORDER OF COMMITMENT
TO THE SHERIFF OF SMITH COUNTY – GREETINGS:
       Larry Smith, Sheriff of Smith County, Texas, is hereby commanded to take into custody
and confine within the jail of Smith County Ms. Beverly Dixon, who is hereby committed to
said jail for the offense of Contempt of Court as set out in the attached exact copy of the
Judgment of Contempt.
       Ms. Beverly Dixon, the contemnor, is ordered confined to the Smith County Jail, along
with any necessary equipment for transcribing the trial, until she purges herself of contempt by
preparing and filing the complete reporter’s record in cause number 12-22-00168-CV, styled
Lazy W Conservation District v. Arlis A. Jones, as set out in the attached exact copy of the
Judgment of Contempt.
       Herein fail not, but of this writ and notice make due return, under penalty prescribed by
law, with your endorsement showing how you executed same.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 24th
day of October 2022, A.D.




                                                _________________________________
                                                KATRINA MCCLENNY, CLERK




ISSUED this 24th day of October 2022.
                                     OFFICER’S
                                      RETURN
Came to hand on this _______day of October, 2022 at ___o’clock ___.M. and executed at Smith
County, Texas, on the ______ day of October, 2022 at _______ o’clock ___.M., by delivering to
Ms. Beverly Dixon, the original JUDGMENT OF CONTEMPT which accompanied this writ.


       TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY.



       SIGNATURE




       PRINT OR TYPE NAME




       TITLE


                            OF SMITH COUNTY